DETAILED ACTION
The response filed 6/15/21 is entered. Claims 1, 2, 4, 5, 13, 17, 18, 20, 21, 29, 32 and 34 are amended. Claims 3 and 19 are cancelled. Claims 35 and 36 are new. Claims 1-2, 4-18 and 20-36 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 6/15/21 have been fully considered but they are directed to newly amended claims and therefore believed to be answered by and thus moot in view of new grounds of rejections presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 12-18, 20-26, and 28-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gache, US-20190243152 in view of Kasazumi, US-20140198141.
In regards to claim 1 and the associated method claim 17, Gache discloses a three-dimensional (3D) display apparatus (Par. 0003 device for generating 3D images) comprising: an optical layer comprising a plurality of optical elements (Fig. 2, 25 diffuser with 24 scattering structure; Par. 0069 microlens array); a projector configured to scan a light onto the optical layer (Fig. 2, 22 scanning unit; Par. 0044-0045 scanning the scattering structure 24 as part of diffuser 25); and a processor configured to control a timing at which the projector scans the light onto the optical layer and generate a 3D image in a viewing space based on the timing at which the light is scanned onto the optical layer (Fig. 2, 50 control module; Par. 0046 light beam is controlled by the control module).  
Gache does not disclose expressly scan a plurality of color light; each of the plurality of color light is exclusively turned on by the projector to scan the plurality of color light; the projector scans the plurality of color light.
Kasazumi discloses a holographic display (Par. 0002); a projector (Fig. 1, 101 light source; Par. 0035 laser light source); scan a plurality of color light (Par. 0059 scanning red green and blue light); each of the plurality of color light is exclusively turned on by the projector to scan the plurality of color light (Par. 0059 scanning the colored light using time division); the projector scans the plurality of color light (Par. 0059 scanning red green and blue light).

Therefore, it would have been obvious to combine Kasazumi with Gache to obtain the invention of claims 1 and 17.
In regards to claim 2 and the associated method claim 18, Gache and Kasazumi, as combined above, disclose the processor is further configured to generate the 3D image based on virtual scanned pixels implemented by the plurality of color light scanned according to the timing (Gache Fig. 1, I virtual image; Gache Par. 0042 generating 3D virtual image; Gache Par. 0067 forming pixels; Gache Par. 0046 light beam is controlled by the control module to present the image; Kasazumi Par. 0059 a laser light projector displaying red green and blue using time division).  
In regards to claim 4 and the associated method claim 20, Gache and Kasazumi, as combined above, disclose the processor is further configured to generate the 3D image by controlling a plurality of light sources generating the plurality of color light based on a value of a scanned pixel corresponding to the timing at which the plurality of color light is scanned onto the optical layer (Gache Fig. 2, 21A light sources; Gache Par. 0045, 0107 controlling the color of each light source to obtain the desired values for each pixel; Kasazumi Par. 0059 a laser light projector displaying red green and blue using time division).  

In regards to claim 6 and the associated method claim 22, Gache and Kasazumi, as combined above, disclose the optical layer is further configured to refract or reflect a light of a first wavelength, and transmit a light of a second wavelength different from the first wavelength (Gache Fig. 2, 21A light sources; Gache Par. 0045, 0107 controlling the color of each light source to obtain the desired values for each pixel; the light of each monochromatic light source, i.e. having a particular wavelength, is transmitted through the scattering unit whereas ambient light, containing many wavelengths, and with other angles of incidence, can be reflected or refracted).  
In regards to claim 7 and the associated method claim 23, Gache and Kasazumi, as combined above, disclose an optical parameter of the optical layer is determined based on a position of the projector and a position of the viewing space (Gache Par. 0092-0097 forming the image based on the focal lengths of the elements of the diffuser 25).  

In regards to claim 9 and the associated method claim 25, Gache and Kasazumi, as combined above, disclose the optical layer comprises a holographic optical element (HOE) lens array (Gache Fig. 2, 25 diffuser with 24 scattering structure; Gache Par. 0069 microlens array).  
In regards to claim 10 and the associated method claim 26, Gache and Kasazumi, as combined above, disclose the HOE lens array is recorded to provide the 3D image in the viewing space based on a position of the projector and a position of the viewing space (Gache Fig. 2, 25 diffuser with 24 scattering structure; Gache Par. 0069 microlens array; Gache Par. 0092-0097 forming the image based on the focal lengths of the elements of the diffuser 25).  
In regards to claim 12 and the associated method claim 28, Gache and Kasazumi, as combined above, disclose the projector comprises at least one laser scanning module configured to scan a laser beam onto the optical layer (Gache Fig. 2, 21A light sources; Gache Par. 0045, 0107 controlling the color of each light source to obtain the desired values for each pixel).  
In regards to claim 13 and the associated method claim 29, Gache and Kasazumi, as combined above, disclose the at least one laser scanning module (Gache Fig. 2, 22 scanning unit) comprises: a plurality of laser light sources configured to output laser beams corresponding to the plurality of color light (Gache Fig. 2, 21A light sources; Gache Par. 0045, 0107 controlling the color of each light source to obtain the 
In regards to claim 14 and the associated method claim 30, Gache and Kasazumi, as combined above, disclose the 3D image comprises an integral image forming multiple viewing zones by integrating elemental images including 3D information of a target object (Gache Par. 0080-0084 combining separate 2d images for each eye, i.e. viewing zones, into a single 3d image).  
In regards to claim 15, Gache and Kasazumi, as combined above, disclose an immersion layer provided on the optical layer, wherein the immersion layer and the optical layer have a same refractive index (Gache Fig. 2, 27 substrate; Gache Par. 0062-0063 scattering structure and substrate are a singular part of a same material, i.e. same refractive index).  
In regards to claim 16, Gache and Kasazumi, as combined above, disclose a compensating lens provided between the projector and the optical layer, wherein the compensating lens is configured to correct an image distortion (Gache Fig. 1, 30 image projecting device; Gache Par. 0039-0040 image projecting device can be a lens and directs, i.e. corrects, the image path to the partially transparent plate).

In regards to claim 32, Gache and Kasazumi, as combined above, disclose three-dimensional (3D) display apparatus (Gache Par. 0003 device for generating 3D images) comprising: a memory configured to store one or more instructions (Gache Par. 0050 memory); and a processor (Gache Fig. 2, 50, control module) configured to execute the one or more instructions to: obtain a first timing information associated with a first wavelength a light (Gache Fig. 2, 21A light sources; Gache Par. 0045, 0107 controlling the color of each light source to obtain the desired values for each pixel);  32obtain a second timing information associated with a second wavelength of the light (Gache Fig. 2, 21A light sources; Gache Par. 0045, 0107 controlling the color of each light source to obtain the desired values for each pixel); control a projector to scan the light with the first wavelength onto an optical layer during a first timing period based on the first timing information and scan the light with the second wavelength onto the optical layer during a second timing period based on the second timing information (Gache Fig. 2, 21B dichroic mirrors; Gache Par. 0045 each light source is projected onto dichroic mirror at a timing); and generate the 3D image in a viewing space based on the light scanned by the projector (Gache Par. 0080-0084 combining separate 2d images for each eye, i.e. viewing zones, into a single 3d image).  

Kasazumi discloses a holographic display (Par. 0002); a projector (Fig. 1, 101 light source; Par. 0035 laser light source); scan the light with only the first wavelength onto an optical layer during a first timing period (Par. 0059 scanning the colored light using time division); scan the light with only the second wavelength onto the optical layer during a second timing period (Par. 0059 scanning the colored light using time division).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the projector of Gache could be a laser color projector scanning the colors using time division as Kasazumi discloses. The motivation for doing so would have been “display a color image at a desired brightness without giving rise to color deviation” (Kasazumi Par. 0059).
Therefore, it would have been obvious to combine Kasazumi with Gache to obtain the invention of claim 32.
In regards to claim 33, Gache and Kasazumi, as combined above, disclose the projector comprising: a scanning mirror configured to control a direction of the light (Gache Fig. 2, 23 movable mirror; Gache Par. 0045 moveable mirror scanning the diffuser 25 with 24 scattering structure); and a laser scanning module configured to output the light through the scanning mirror (Gache Fig. 2, 21A light sources; Gache Par. 0045, 0107 controlling the color of each light source to obtain the desired values for each pixel), wherein the laser scanning module is further configured to scan the light in 
In regards to claim 34, Gache and Kasazumi, as combined above, disclose the optical layer comprising: a first optical element configured to refract or reflect a light of a first wavelength, and transmit a light of a second wavelength different from the first wavelength (Gache Fig. 2, 21B dichroic mirrors; Gache Par. 0045 each light source is projected onto dichroic mirror at a timing); and a second optical element configured to refract or reflect the light of the second wavelength, and transmit the light of the first wavelength (Gache Fig. 2, 21B dichroic mirrors; Gache Par. 0045 each light source is projected onto dichroic mirror at a timing).
In regards to claim 35, Gache and Kasazumi, as combined above, disclose the projector is further configured to turn on or turn off each of the plurality of color light onto the optical layer at non- overlapping time periods (Kasazumi Par. 0059 scanning the colored light using time division).
In regards to claim 36, Gache and Kasazumi, as combined above, disclose the projector is further configured to:9Appln. No.: 16/681,406 output a red laser beam at a first time period while refraining from outputting a green laser beam and a blue laser beam (Kasazumi Par. 0059 scanning the colored light using time division); output the green laser beam at a second time period while refraining from outputting the red laser beam and the blue laser beam (Kasazumi Par. 0059 scanning the colored light using time division); and output the blue laser beam at a third time period while refraining from outputting the red laser beam and the green laser beam (Kasazumi Par. 0059 scanning the colored light using time division).
Claims 11 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gache, US-20190243152 in view of Tam, US-20170255020.
In regards to claim 11 and the associated method claim 27, Gache and Kasazumi, as combined above, do not disclose expressly the optical layer comprises a lens array coated with an optical coating layer having a transmittance which changes based on a wavelength of a visible light.  
Tam discloses a diffractive type lens array (Par. 0105) with an optical coating layer having a transmittance which changes based on a wavelength of a visible light (Par. 0107).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the diffuser of Gache can be replaced with a lens array in the manner of Tam. The motivation for doing so would have been that each microlens would only focus light from a matching pixel (Par. 0105).
Therefore, it would have been obvious to combine Tam with Gache and Kasazumi to obtain the invention of claims 11 and 27.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CORY A ALMEIDA/           Examiner, Art Unit 2622                                                                                                                                                                                             	6/22/21


/ALEXANDER EISEN/           Supervisory Patent Examiner, Art Unit 2622